DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ After Final Amendment dated 05/11/2022.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the devices of claims 1 and 19.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Kim (KR 2011129767) teaches is represented by C-84 (page 70):


    PNG
    media_image1.png
    348
    298
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    354
    182
    media_image2.png
    Greyscale

1A derivative of generic C-1 reads on applicants’ 1-1, 1-2, 1-3 or A-4 wherein Ar1 is 2-6 (z2 and z3 = N; X1 =CR17R18, R17 and R18 = Me; Y2 = single bond) and Ar2 is 3-13 (Z5 and Z7 = N; X2 = XCR27R28, R27 and R28 = H; Y2 = single bond). The biphenyl linking group is a permutation of Y in generic C-1. Y is viewed as inclusive of each position isomer 1-1, 1-2, 1-3 or A-4, absent unexpected results. The specific variant of generic C-1 reading on the compound of claim1 can best be viewed as positional isomers of C-84 wherein the fused heterocyclic groups are bonded as positions corresponding to Ar1 and Ar2 of 1-1, 1-2, 1-3 or A-4. 
	Kim fails to teach a device with a fluorescent dopant as required by independent claims 1 and 19. Kim fails to teach, suggest or offer guidance that would render it obvious modify the device to arrive at the limitations of independent claims 1 and 19. 

Claims 1, 4-5, 11-14, 16 and 19 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786